     Case: 1:21-cv-00267 Document #: 137 Filed: 05/09/21 Page 1 of 2 PageID #:5728
            [If you need additional space for ANY section, please attach an additional sheet and reference that section.]




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
Fahad Syed                                                   )
Plaintiff(s)                                                 )
                                                             )      Case Number: 1:21-cv-00267
      v.                                                     )
                                                             )
Northwestern University                                      )
                                                             )
                                                                              Judge: Honorable Mary M. Rowland
Defendant(s                                                  )


                    MOTION FOR ATTORNEY REPRESENTATION
         (NOTE: Failure to complete all items may result in the denial of this motion. )

          I, Fahad Syed                                    , declare that I am the (check appropriate box)
             plaintiff     defendant in this case and that I am unable to afford the services of an
          attorney. I hereby ask the Court for an attorney to represent me in this case.

          I declare that I have contacted the following attorneys/organizations seeking representation:
          (NOTE: This item must be completed.)
          Legal Aid Chicago, Illinois Guardianship and Advocacy Association, ACLU, Council on
          American Islamic Relations                             Peoples Law Firm
          Illinois Department of Human Rights                                              Loevy & Loevy
          Department of Education
          but I have been unable to find an attorney because:
          All were under-staffed and under-resourced and did not have capacity.

3.        I declare that (check all that apply):
          (Now:)
           ✔ I am not currently represented by an attorney requested by the Court in any federal
                  criminal or civil case.
          OR
                    I am currently represented by an attorney requested by the Court in a federal criminal
                    or civil case. The case is described on the back of this page.

          (Earlier:)
           ✔ I have not previously been represented by an attorney requested by the Court in any
                  federal criminal or civil case.
          OR
                    I have previously been represented by an attorney requested by the Court in a federal
                    criminal or civil case. The case is described on the back of this page.

4.        I declare that (check ·one):
           ✔ I have attached an original Application for Leave to Proceed In Forma Pauperis
                  detailing my financial status.

Rev. 06/23/2016


            [If you need additional space for ANY section, please attach an additional sheet and reference that section.]
     Case: 1:21-cv-00267 Document #: 137 Filed: 05/09/21 Page 2 of 2 PageID #:5729
            [If you need additional space for ANY section, please attach an additional sheet and reference that section.]




           x        I have previously filed an Application for Leave to Proceed In Forma Pauperis in this
                    case, and it is still true and correct.
                    I have previously filed an Application for Leave to Proceed In Forma Pauperis in this
                    case. However, my financial status has changed and I have attached an Amended
                    Application to Proceed In Forma Pauperis to reflect my current financial status.
5.        ✔         I declare that my highest level of education is (check one):

                         Grammar school                       Some high school                           High school graduate
                         Some college                         College graduate                           Post-graduate
6.                  I declare that my ability to speak, write, and/or read English is limited because
                    English is not my primary language. (Check only if applicable.)
7.        ✔         I declare that this form and/or other documents in this case were prepared with the
                    help of an attorney from the U.S. District Court Pro Se Assistance Program. (Check
                    only if applicable.)
8.        ✔         I declare under penalty of perjury that the foregoing is true and correct.


_____________________________
                                                                2901  N Lincoln
                                                                            St. Apt.Ave.
                                                             ___________________________________________
                                                             244  E Pearson          711
Signature of Movant                                          Street Address


             5/9/21
_____________________________
1/18/21                                                      Chicago, IL, 60611 60657
                                                             ___________________________________________
Date                                                         City, State, Zip

Other cases in which an attorney requested by this Court has represented me:

Case Name: _________________________________________ Case No.: _________________

Attorney’s Name: ________________________ This case is still pending                                        Yes         No

The appointment was limited to settlement assistance: Yes No
Case Name: _________________________________________ Case No.: _________________

Attorney’s Name: ________________________ This case is still pending                                        Yes         No

The appointment was limited to settlement assistance: Yes No
Case Name: _________________________________________ Case No.: _________________

Attorney’s Name: ________________________ This case is still pending                                        Yes         No

The appointment was limited to settlement assistance:                         Yes         No



Rev. 06/23/2016


            [If you need additional space for ANY section, please attach an additional sheet and reference that section.]
